DETAILED ACTION
Election/Restrictions
	Applicant’s election of Species 1, figure 1, corresponding to claims 1-9, in the reply filed on 3/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Chou et al., US 9,224,781.
Regarding claim 1, Chou (see marked up figure 7 below) teaches a solid-state image sensor comprising:
a first impurity region 102 of a first conductivity type (column 3, lines 28-29);
a plurality of second impurity regions 115R/115G/115B of a second conductivity type (column 4, lines 8-14) disposed in the first impurity region 102 and arranged in a first direction; and 
a light shielding layer 310 that overlaps the first impurity region 102 and does not overlap the plurality of second impurity regions 115R/115G/115B in a plan view, wherein the first impurity region 102 has a first portion 1 between adjacent ones of the plurality of second impurity regions 115R/115G/115B,
the light shielding layer 310 has a second portion 2 that overlaps the first portion 1 in a plan view, and a length of the second portion 2 in the first direction is smaller than a length of the first portion 1 in the first direction.  

    PNG
    media_image1.png
    701
    882
    media_image1.png
    Greyscale

With respect to claim 4, Chou (figure 7) teaches, in a plan view, a first distance between one of adjacent ones of the plurality of second impurity regions 115R/115G/115B and the second portion 2 is equal to a second distance between another one of the adjacent ones of the plurality of second impurity regions 115R/115G/115B and the second portion 2.  They are all equidistant so they are equal.
As to claim 9, Chou (column 1, lines 6-22) teaches an image reading device comprising: a light source; and the solid-state image sensor according to claim 1 that reads an image formed on a medium to be read, based on light that is light applied by the light source reflected off the medium to be read.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 9,224,781, as applied to claim 1 above, and further in view of Lee et al., US 8,030,723.
In re claim 2, Chou fails to teach the light shielding layer is an interconnect layer electrically coupled to the first impurity region.  
Lee teaches the light shielding layer M1/M2 is an interconnect layer (column 6, lines 47-50) electrically coupled to the first impurity region.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the interconnected light shielding layer of Lee in the invention of Chou because Lee teaches it supplements the dummy line DM light shielding to further protect the photodiode.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 9,224,781, as applied to claim 1 above, and further in view of Hsu et al., US 11,315,972.
	Concerning claim 3, Chou fails to teach the light shielding layer is configured to be applied a ground potential.
	Hsu teaches the light shielding layer 701 is configured to be applied a ground potential (column 7, line 62-column 8, line 3).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 9,224,781, as applied to claim 1 above.
Pertaining to claim 5, though Chou fails to teach an impurity concentration in the plurality of second impurity regions is 1 x1015 atom/cm3 or more and 1 x1017 atom/cm3 or less, and the first distance and the second distance are 0.4 um, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the impurity concentration and the first distance and the second distance through routine experimentation (MPEP 2144.05).
In claim 6, Chou fails to teach depletion layers constituted by the plurality of second impurity regions and portions of the first impurity region, wherein the length of the second portion in the first direction is smaller than or equal to a distance between adjacent ones of the depletion layers in the first direction.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use depletion layers in the invention of Chou because depletion layers are conventionally known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Further, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the length through routine experimentation (MPEP 2144.05).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., US 9,224,781, as applied to claim 1 above, and further in view of Okita et al., US 7,283,305.
Regarding claim 7, Chou fails to teach the light shielding layer has a third portion, in a plan view, the third portion is located in a second direction with respect to the plurality of second impurity regions, the second direction being orthogonal to the first direction, and in a plan view, the third portion is spaced apart from the plurality of second impurity regions.  
Okita (figure 1A) teaches the light shielding layer 105 has a third portion (vertical 105), in a plan view, the third portion (vertical 105) is located in a second direction with respect to the plurality of second impurity regions 102, the second direction being orthogonal to the first direction (horizontal 105), and in a plan view, the third portion (vertical 105) is spaced apart from the plurality of second impurity regions 102.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the third portion of Okita in the invention of Chou because fully enclosing the second impurity regions further protects it stray light. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 8, Chou fails to teach another light shielding layer that overlaps the light shielding layer in a plan view, wherein the other light shielding layer has a fourth portion that overlaps the first portion in a plan view, and a length of the fourth portion in the first direction is smaller than the length of the first portion in the first direction.
Okita (figure 1B) teaches another light shielding layer 105 that overlaps the light shielding layer 103L/103R in a plan view, wherein the other light shielding layer 105 has a fourth portion that overlaps the first portion in a plan view, and a length of the fourth portion in the first direction is smaller than the length of the first portion in the first direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches similar inventions.
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply /patent-center for more information about Patent Center and https://www.uspto.gov /patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        4/29/2022